DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: how to determine or judge “when dislocations occur during pulling up of the monocrystalline silicon”, e.g., it is not clear with respect to the limitation “when dislocations occur” during pulling up of the monocrystalline silicon. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-4 are rejected because they depend on claim 1.
The recited in claim 4 “…the monocrystalline silicon is used for a silicon wafer having a 300-mm diameter …” constitutes an indefinite subject matter. It is not clear . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al (US 20070095274 A1, “Sugimura”).
Regarding claim 1, Sugimura (entire document) teaches a production method of a single crystal (monocrystalline) silicon, the method comprising growing the monocrystalline (single crystal) silicon pulled up from a silicon melt by Czochralski (CZ) process (abstract); dislocations occur during pulling up of the monocrystalline silicon at a certain pulling rate (speed) (figs 3 and 4, 0050, 0055, 0056, 0059, 0062, 0087), nuclei of oxide (oxygen) precipitates starts to form with the process of pulling up the monocrystalline silicon (figs 3 and 4, 0047-0052, 0119), the pulling rate is near a critical rate Vo (e.g., maintained at a rate) when pulling up the B-C region (comprising a region E-C, an oxide precipitation inhibiting region) of the monocrystalline silicon (fig 3, 0049), the E-C region (formed at the near critical pulling rate) is located between the dislocation occurrence region and the nuclei oxide/ oxygen precipitates formation region (fig 3), meeting the limitation “maintaining a pulling speed of the monocrystalline silicon when dislocations occur during pulling up of the monocrystalline silicon until the nuclei of oxygen precipitates being formed.” Although Sugimura does not explicitly teach a temperature zone in which the nuclei .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura as applied to claim 1 above, and further in view of Miyahara et al (JP 2010208894 A, machine translation, “Miyahara”).
Regarding claims 2 and 3, Sugimura teaches maintain a pulling speed of the monocrystalline silicon and a temperature zone in which the nuclei of oxygen precipitates form as addressed above, but does not explicitly teach the temperature zone ranges from 600 degrees C to 800 degrees C as instantly recited in claim 2, or a temperature ranging from 400 degree C to 600 degree C as instantly recited in claim 3. However, Miyahara (entire document) teaches a method for pulling silicon single crystal, wherein the oxygen precipitation nucleation temperature range is of 400 to 800 ºC (0016 and 0032). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura per teachings of Miyahara in order to obtain a single crystal .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura as applied to claim 1 above, and further in view of Fusegawa et al (US 6387466 B1, “Fusegawa”) and Korb et al (US 5779791 A, “Korb”).
Regarding claim 4, Sugimura teaches the monocrystalline silicon and the temperature zone in which nuclei of oxygen precipitates form as addressed above, but does not explicitly teach the monocrystalline silicon is used for producing a silicon wafer having a 300-mm diameter. However Fusegawa (entire document) teaches a method for producing a silicon single crystal ingot, wherein wafers with a diameter of 300 mm is sliced from the silicon ingot (abstract, col 2 lines 26-37). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura per teachings of Fusegawa in order to provide silicon wafer having large diameter used for producing an ultra-highly integrated device (Fusegawa col 1 lines 5-11 and col 2 lines 26-30). Sugimura/Fusegawa teaches the temperature zone in which nuclei of oxygen precipitates form as addressed above, but does not explicitly teach a range from 597 mm to 1160 mm from a liquid surface of the silicon melt. However, Korb teaches a method of producing a silicon crystal, wherein the oxygen precipitates form in the second half of the crystal for example in a range of 500 mm to 1000mm as shown in fig 7 (col 4 lines 9-13). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura/ Fusegawa per teachings of Korb in order to control the uniformity of defect 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/HUA QI/Primary Examiner, Art Unit 1714